INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 February 28, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File No. 333-122901 on behalf of the Aristotle/Saul Global Opportunities Fund The Registrant is filing Post-Effective Amendment No. 477 to its Registration Statement with respect to the Aristotle/Saul Opportunity Fund under Rule 485(a) (1) due to revisions to its principal investment strategies in connection with the addition of the term “Global” to the Fund name.The Fund changed its name from the “Aristotle/Saul Opportunity Fund” to the “Aristotle/Saul Global Opportunities Fund”. Please direct your comments to the undersigned at (626) 914-1041.Thank you. Sincerely, /s/Rita Dam Rita Dam Treasurer
